 
Exhibit 10.1
 

 
SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
 
 
This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of September 26, 2008, by and between COMERICA BANK (“Bank”) and
PROXIM WIRELESS CORPORATION (“Borrower”).
 
RECITALS
 
Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of March 28, 2008, as it may be amended from time to time, including without
limit by that certain First Amendment to Loan and Security Agreement dated as of
August 13, 2008 (collectively, the “Agreement”).  The parties desire to amend
the Agreement in accordance with the terms of this Amendment.
 
NOW, THEREFORE, the parties agree as follows:
 
1.           Exhibit A to the Agreement is hereby amended by adding or amending
and restating the following defined terms to read in their entirety as follows:
 
“‘Advances Cap’ shall have the meaning assigned in Section 2.1(b)(i).”


“‘Base Cash Amount’ shall initially mean $1,500,000.  Commencing on September
30, 2008, and the last day of each fiscal quarter thereafter, the Base Cash
Amount shall permanently increase by an amount equal to the sum of (i) 50% of
Borrower’s quarterly net income for the immediately preceding fiscal quarter, as
determined in accordance with GAAP, consistently applied and (ii) 75% of
Borrower’s New Equity, if any, received during the immediately preceding fiscal
quarter. If there is a loss as of the end of any fiscal quarter, Borrower’s net
income shall be deemed to be $0 for such fiscal quarter for the purpose of
determining Base Cash Amount.”


“‘Foreign Exchange Sublimit’ means a sublimit for foreign exchange contracts
under the Revolving Line not to exceed $180,000.”


“‘Letter of Credit’ means a commercial or standby letter of credit or similar
undertaking issued by Bank for the account of Borrower.”


“‘New Equity’ means cash proceeds received after September 26, 2008 from the
sale or issuance of Borrower’s equity securities.”


“‘Revolving Line’” means a Credit Extension (inclusive of any amounts
outstanding under the Credit Card Services Sublimit and the Foreign Exchange
amount) of up to $1,800,000.”


2.           Section 2.1(b) of the Agreement is hereby amended and restated to
read in its entirety as follows:
 
“(b)           Advances Under Revolving Line.


(i) Amount.  Subject to and upon the terms and conditions of this Agreement (1)
Borrower may request Advances in an aggregate outstanding amount not to exceed
the lesser of (A) $1,500,000 (the “Advances Cap”) or (B) the Borrowing Base,
less any amounts outstanding under the Credit Card Services Sublimit and the
Foreign Exchange Sublimit, and (2) amounts borrowed pursuant to this Section
2.1(b) may be repaid at any time prior to the Revolving Maturity Date, at which
time all Advances under this Section 2.1(b) shall be immediately due and
payable. Borrower may prepay any Advances without penalty or premium.

 
1

--------------------------------------------------------------------------------

 

(ii) Form of Request.  Whenever Borrower desires an Advance, Borrower will
notify Bank by facsimile transmission or telephone no later than 3:00 p.m.
Pacific time (1:00 p.m. Pacific time for wire transfers), on the Business Day
that the Advance is to be made.  Each such notification shall be promptly
confirmed by a Payment/Advance Form in substantially the form of Exhibit
C.  Bank is authorized to make Advances under this Agreement, based upon
instructions received from a Responsible Officer or a designee of a Responsible
Officer, or without instructions if in Bank’s discretion such Advances are
necessary to meet Obligations which have become due and remain unpaid.  Bank
shall be entitled to rely on any telephonic notice given by a person who Bank
reasonably believes to be a Responsible Officer or a designee thereof, and
Borrower shall indemnify and hold Bank harmless for any damages or loss suffered
by Bank as a result of such reliance.  Bank will credit the amount of Advances
made under this Section 2.1(b) to Borrower’s deposit account.


(iii)           Intentionally Omitted.


(iv)           Credit Card Services Sublimit.  Subject to the terms and
conditions of this Agreement, Borrower may request corporate credit cards and
standard and e-commerce merchant account services from Bank (collectively, the
“Credit Card Services”).  The aggregate limit of the corporate credit cards and
merchant credit card processing reserves shall not exceed the Credit Card
Services Sublimit, provided that availability under the Revolving Line shall be
reduced by the aggregate limits of the corporate credit cards issued to Borrower
and merchant credit card processing reserves.  In addition, Bank may, in its
sole discretion, charge as Advances any amounts that become due or owing to Bank
in connection with the Credit Card Services.  The terms and conditions
(including repayment and fees) of such Credit Card Services shall be subject to
the terms and conditions of the Bank’s standard forms of application and
agreement for the Credit Card Services, which Borrower hereby agrees to execute.


(v)           Foreign Exchange Sublimit.  Subject to and upon the terms and
conditions of this Agreement and any other agreement that Borrower may enter
into with the Bank in connection with foreign exchange transactions (“FX
Contracts”), Borrower may request Bank to enter into FX Contracts with Borrower
due not later than the Revolving Maturity Date.  Borrower shall pay any standard
issuance and other fees that Bank notifies Borrower will be charged for issuing
and processing FX Contracts for Borrower.  The FX Amount shall at all times be
equal to or less than One Hundred Eighty Thousand Dollars ($180,000).  The “FX
Amount” shall equal the amount determined by multiplying (i) the aggregate
amount, in United States Dollars, of FX Contracts between Borrower and Bank
remaining outstanding as of any date of determination by (ii) the applicable
Foreign Exchange Reserve Percentage as of such date.  The “Foreign Exchange
Reserve Percentage” shall be a percentage as determined by Bank, in its sole
discretion from time to time.  The initial Foreign Exchange Reserve Percentage
shall be ten percent (10%).


(vi)           Collateralization of Obligations Extending Beyond Maturity.  If
Borrower has not secured to Bank’s satisfaction its obligations with respect to
any Credit Card Services or Foreign Exchange Contracts by the Revolving Maturity
Date, then, effective as of such date, the balance in any deposit accounts held
by Bank and the certificates of deposit or time deposit accounts issued by Bank
in Borrower’s name (and any interest paid thereon or proceeds thereof, including
any amounts payable upon the maturity or liquidation of such certificates or
accounts), shall automatically secure such obligations to the extent of the then
continuing or outstanding Credit Card Services or Foreign Exchange
Contracts.  Borrower authorizes Bank to hold such balances in pledge and to
decline to honor any drafts thereon or any requests by Borrower or any other
Person to pay or otherwise transfer any part of such balances for so long as the
Credit Card Services or Foreign Exchange Contracts are outstanding or continue.”

 
2

--------------------------------------------------------------------------------

 

3.           Section 2.2 of the Agreement is hereby amended and restated to read
in its entirety as follows:


“2.2           Overadvances.  If the aggregate amount of the outstanding
Advances plus the aggregate amounts outstanding under the Credit Card Services
Sublimit and the Foreign Exchange Sublimit exceeds the lesser of the Revolving
Line or the Borrowing Base, at any time, Borrower shall immediately pay to Bank,
in cash, the amount of such excess. In addition, if the aggregate amount of the
outstanding Advances exceeds the lesser of the Advances Cap or the Borrowing
Base, less any amounts outstanding under the Credit Card Services Sublimit and
the Foreign Exchange Sublimit, at any time, Borrower shall immediately pay to
Bank, in cash, the amount of such excess.”
 
4.           Section 6.2(a) of the Agreement is hereby amended and restated to
read in its entirety as follows:
 
 
“(a)
Within 20 days after the last day of each month, Borrower shall deliver to Bank
a Borrowing Base Certificate signed by a Responsible Officer in substantially
the form of Exhibit D hereto, together with aged listings by invoice date of
accounts receivable and accounts payable and a Pass Through Reports (re
Distributors) in form and substance acceptable to Bank.”



5.           Section 6.7(a) of the Agreement is hereby amended and restated to
read in its entirety as follows:
 
“(a) 
Minimum Cash. A balance of Cash  (excluding the sum of (a) the aggregate amount
of all Advances outstanding as of such date of determination, (b) the Credit
Card Sublimit and (c) the Foreign Exchange Sublimit) at Bank of not less then
the Base Cash Amount, to be maintained at all times and tested daily.”

 
6.           Exhibits D and E to the Agreement are hereby deleted and replaced
with Exhibits D and E attached hereto.
 
7.           Borrower agrees to deliver, or cause to be delivered to Bank, on or
before October 10, 2008, an Affirmation of Subordination Agreement, duly
executed by Milfam II L.P. and Lloyd I. Miller III.
 
8.           The parties hereto acknowledge and agree that Bank chose not to
enforce the mandatory permanent reductions of and payments under the Revolving
Line in the aggregate amount of $1,500,000, as set forth in that certain First
Amendment to Loan and Security Agreement dated as of August 13, 2008 between
Bank and Borrower, and the Bank hereby waives any Defaults or Events of Default
that may exist or have occurred due to those payments not being made. This
waiver is specific as to content and time, shall be limited precisely as
written, and shall not constitute a waiver of any other current or future
Default or Event of Default or breach of any covenant contained in the
Agreement.
 
9.           No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right.  Bank’s failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance.  Any suspension or
waiver of a right must be in writing signed by an officer of Bank.
 
10.           Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.
 
11.           Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that, except as set forth in the waiver letter
 


 
3

--------------------------------------------------------------------------------

 
 
agreement between Borrower and Bank to be executed in connection with this
Amendment, no Event of Default has occurred and is continuing.
 
12.           As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:
 
(a)           this Amendment, duly executed by Borrower;
 
(b)           a Certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;
 
(c)           a nonrefundable amendment fee in the amount of $6,300, which may
be debited from any of Borrower’s accounts;
 
(d)           all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrower’s accounts; and
 
(e)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
 
13.           This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.
 


[Remainder of Page Intentionally Left Blank]



 
4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 

 
PROXIM WIRELESS CORPORATION
         
By: /s/ Pankaj Manglik
     
Title:  President and CEO
             
COMERICA BANK
         
By: /s/ Guy Simpson
     
Title:  Vice President



 
5
 

 